DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claim 1 has been amended to recite that the inner through lumen of the supporting tubular body has a constant diameter in both the deflated configuration and in the inflated configuration, this amendment raises both 112, 1st paragraph and 2nd paragraph issues. Applicant states that support is found in figures 1-3 and that one skilled in the art will appreciate from the figures the diameter of the inner through lumen remains constant, however the examiner disagrees. The figures do not specifically show the inner diameter of the support tubular body, merely that the outer diameter of the support tubular body is constant. The figures do not show a cross-section of the device or images of the interior diameter of the inner lumen of the support tubular body. It cannot be determined that st issues since it is new matter and contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Additionally, the amendment raises 112, 2nd paragraph issues detailed below. 
In response to applicant’s argument that Babkes device does not have a constant diameter in the expanded configuration since device 180 has a narrow passage, applicant’s arguments are not persuasive in view of the rejection set forth below reinterpreting the parts of the device of Babkes. Babkes discloses sleeve 184 is an inflatable sleeve itself, and thus the examiner interprets the supporting tubular body to be inner layer 185 of the component and paragraph 0061 discloses the walls form an inflatable bladder along the shaft of the sleeve, and thus 186 is interpreted as the balloon connected to the supporting tubular body, wherein the sleeve is attached to the proximal end of the balloon 182, and thus this section of the device would have a constant inner diameter (figure 10A). Paragraph 0061 describes the inflatable sleeve fixed at its proximal end to the second balloon and paragraph 0062 describes the three inflatable members (182, 181, 184) can be separate, and thus the inner through lumen of the supporting tubular body 184/185 in an embodiment where the inflatable members are 
Applicant further argues that none of the configurations of the device of Babkes has the function of reducing the gastric volume and avoiding the contact of food with the gastric wall as recited in the claimed invention, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the prior art meets all of the structural requirements of the claim, and it is capable of performing the recited functions, the prior art meets the limitations. Claim 12 recites that the gastric balloon occupies at least 60% of the stomach inner space, this limitation raises 101 issues because it positively recites the human body. Therefore, applicant’s arguments are not persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner through lumen of said supporting tubular body having a constant diameter (as described above as not being shown in figures 1-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the Claim 12 recites the limitation “wherein in the inflated configuration said balloon structure occupies at least 60% of the stomach inner space” in lines 1-2 of the claim. This limitation positively recites the stomach inner space and therefore encompasses a human organism, which is excluded from the scope of patentanble subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein said inner through lumen of said supporting tubular body has a constant diameter both in the deflated configuration in the inflated 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation wherein said inner through lumen of said supporting tubular body has a constant diameter both in the deflated configuration in the inflated 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Babkes et al (US 20120095483).
Regarding claim 1, Babkes et al (hereafter Babkes) discloses expandable intragastric device (180), configured for being positioned into the a stomach by in an endoscopic procedure (figure 10), which device comprises: a supporting tubular body (184, 185) having an oblong shape along a longitudinal extension, said supporting tubular body comprising a sidewall skirt (185) defining an inner through lumen (185), wherein said supporting tubular body is expandable along said longitudinal extension so as to be capable of assuming a minimum-encumbrance configuration for delivery into the stomach (paragraph 0061, sleeve 184 is inflatable and thus convertible between a minimum-encumbrance configuration (uninflated) and an expanded configuration); and a balloon structure (186, paragraph 0061, 186 forms an inflatable bladder along the shaft of the sleeve) connected to said sidewall skirt (balloon layer 186 is connected to sidewall skirt 185 at both ends to form an inflatable bladder; paragraph 0061, closed at both ends) of said supporting tubular body (184), which balloon structure (186, paragraph 0061-0062, 186 forms an inflatable sleeve of tubular body) is convertible between a deflated configuration for delivery into the stomach and an inflated configuration for occupying a part of the stomach inner space (paragraph 0061, inflatable and thus can be convertible between an inflated and deflated configuration), wherein the overall configuration of the device allows food  to pass into said inner through lumen of said supporting tubular body and 

    PNG
    media_image1.png
    352
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    691
    media_image3.png
    Greyscale

Regarding claim 2, Babkes teaches all of the limitation set forth in claim 1, wherein said sidewall skirt of said supporting tubular body comprises a stent-like, or mesh-like, construction (paragraph 0059, paragraph 0063, sidewall skirt 175 can be transferred to embodiment shown in 10A, since Babkes explicitly discloses that independent characteristics can be transferred to other embodiments and the duodenal sleeve of the embodiments shown in figures 9, 10, 12, and 13 are independent characteristics that can be transferred to other embodiments).
Regarding claim 3, Babkes teaches all of the limitation set forth in claim 1, wherein Babkes discloses it was known in the art at the time of the invention to make a duodenal sleeve having a rough outer surface (paragraph 0038), wherein the textured surface allows the sleeve to grip the duodenal walls to anchor the duodenal sleeve to resist migration in a proximal direction during digestive peristaltic action when implanted in the duodenum (paragraph 0039). Therefore, it would have further been obvious to make the balloon structure (186) is made of an uneven rough external surface, as taught as known in the art by Babkes, in order to anchor the duodenal sleeve to resist migration in a proximal direction during digestive peristaltic action 
Regarding claim 5, Babkes teaches all of the limitation set forth in claim 1 any of the preceding claims, wherein said supporting tubular body has a main carrier structure (184) made of a material selected in from a the group consisting of comprising: nickel, titanium, nitinol, elgiloy, fluropolymers,PEEK, PEAK, PEK, PEKK, PFEKKEK, plastic, a or any radio opaque fiber, or a combination and combinations of the aforementioned materials (paragraph 0080, 184 is inflatable which is disclosed as being plastic (silicone)).
Regarding claim 6, Babkes teaches all of the limitation set forth in claim 1 any of the preceding claims, wherein said balloon structure (181) is made of a material selected in-from a the group consisting of comprising: silicone, polydiphenylsiloxame (PDPS), polydinethylsiloxane (PDMS), a combination and combinations of the aforementioned materials (paragraph 0080).
Regarding claim 7, Babkes teaches an implantable apparatus (100), including an expandable intragastric device according to claim 1 and a gastrointestinal liner (183), in particular a duodenal jejunal bypass sleeve, connected or connectable with said supporting tubular body at a distal end portion of such supporting tubular body (figure 10).
Regarding claim 8, Babkes discloses all of the limitation set forth in claim 7, wherein Babkes further teaches any of the embodiments may utilize materials that improve the efficacy of the device such as fluoropolymers (paragraph 0075) in order to visualize placement during the implantation procedure (paragraph 0047). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the gastrointestinal liner of a fluoropolymer, in order to visualize placement during the implantation procedure. 

Regarding claim 10, Babkes teaches all of the limitation set forth in claim 7, wherein said gastrointestinal liner is a duodenal-jejunal bypass sleeve (paragraph 0060, figure 10).
Regarding claim 11, Babkes teaches all of the limitations set forth in claim 1, wherein said supporting tubular body (184) has opposing ends and said balloon structure (186) is connected to said sidewall skirt (185) of said supporting tubular body at opposing ends (paragraph 0061, closed at ends). 
Regarding claim 12, Babkes teaches all of the limitations set forth in claim 1, wherein in the inflated configuration the balloon structure would be capable of occupying at least 60% of the stomach inner space (the structure can be implanted into an arbitrary stomach such that it would occupy 60% of the stomach inner space). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Babkes et al (US 20120095483), as applied to claim 1 above, and further in view of Vargas (WO 2015085010). 
Regarding claim 4, Babkes teaches all of the limitations set forth in claim 1, but does not disclose the increased length is in a range of about 15-30cm. However, Vargas discloses an intragastric device for treating obesity with a duodenum sleeve, wherein it was known to utilize a 25cm sleeve for focused treatment of metabolic syndrome (paragraph 082). Therefore, it 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/Primary Examiner, Art Unit 3771